DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections

Claim 30 is objected to because of the following informalities:  Claim 30 depends from itself, the examiner assumes claims 30 depends from claim 28.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, and 21-37 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Baghel et al. (US 2018/0234889 A1) hereinafter Baghel.

Regarding claims 1, 24, 28, 32, 36, and 37 – Baghel discloses receiving a downlink signal containing a first channel busy ratio (CBR) threshold value and a second CBR threshold value, from a second wireless communication node, and based on information the first and second CBR threshold values, determining a first resource for use in a sidelink communication between the first wireless communication node and at least one third wireless communication node, wherein the first CBR threshold value is used to determine whether the      first resource is suitable for use in the sidelink communication and the second CBR threshold     value is used to determine when the first resource becomes unsuitable for use in the sidelink communication, refer to Figures 2, 3, 5, 10, 11, 13, and paragraphs [0029], [0045], [0046], [0051], [0055], [0057], [0067], [0069], [0072], [0087], [0093], [0097], [0106], [0108], [0112], [0116], [0160], [0172], [0178], [0183], [0192], and claim 3. Baghel discloses dynamic spectrum sharing information between LTE V2X and NR V2X devices using device to device communication. The information includes CBR thresholds and resource pools. A new radio (NR) can use an LTE resource if the first CBR is less that the threshold and stop using the resource if the second CBR is more than the threshold, refer to Figure 2 and paragraphs [0044] to [0046].
Regarding claims 21, 25, 29, and 30 – Baghel discloses when a measured CBR value of a frequency is smaller than the first CBR threshold value, the frequency is selected as a suitable first resource for use in the sidelink communication, refer to Figure 2 and paragraphs [0039], [0044] to [0046].
Regarding claims 22, 26, 30, and 34 – Baghel discloses the first and second CBR threshold values are each associated with a respective quality of service (QoS) requirement, refer to Figures 1-3, 5-11, and 13 and paragraphs [0055], [0069], [0086], [0087], [0112], [0118], [0160], [0186], and claims 10, 11.
Regarding claims 23, 27, 31, and 35 – Baghel discloses each respective QoS requirement indicates at least one of: data priority, packet delay budget, packet error rate, data rate, and reliability of the data packet to be transmitted, refer to Figures 1-3, 5-11, and 13 and paragraphs [0055], [0069], [0086], [0087], [0112], [0118], [0160], [0186], and claims 10, 11.

Conclusion 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Belleschi et al. (US 2020/0229194 A1) discloses methods to enable sidelink multicarrier transmissions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.
John Pezzlo
17 September 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465